Citation Nr: 0100648	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  94-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1974 to November 
1982, with additional service in the Reserves.  His claim 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for PTSD.  In May 1996 and December 
1998, the Board remanded the case to the RO for additional 
development.  The case is once again before the Board for 
appellate review.


REMAND

The veteran contends that he incurred PTSD as a result of 
stressors he experienced while serving in the military.  He 
maintains that his duty assignments as a flight engineer 
required him to operate, test and evaluate defective 
aircraft.  He described numerous traumatic events where he 
felt as though his life was in danger during test missions.  
He also related stressful events while undergoing survival, 
evasion, resistance, and escape training.  

However, a review of the record discloses that additional 
development is needed prior to adjudication by the Board.  
While the Board regrets the delay associated with this 
remand, this action is necessary to comply with a prior 
remand by the Board and is required as a matter of law.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's case was remanded by the Board in May 1996 
after a review of the record disclosed that it was unclear 
whether he actually suffered from PTSD.  As such, the Board 
instructed that the veteran be afforded a VA psychiatric 
examination to determine the nature and extent of any 
psychiatric disorder(s) diagnosed.  The Board requested that 
the entire claims file and a copy of the remand be reviewed 
by the examiner prior to the examination.  The examiner was 
also instructed to integrate the previous psychiatric 
findings and diagnoses with the current findings to obtain a 
true picture of the nature of the veteran's psychiatric 
status.  

Pursuant to that request, the veteran underwent a VA 
psychiatric examination in March 1997.  The examiner 
concluded that the veteran suffered from a delusional 
disorder, and that a persecutory-type or schizophrenic 
disorder, paranoid type, was strongly suggestive.  It was 
also believed that the veteran had a severe paranoid 
personality disorder.  No diagnosis of PTSD was provided.  
However, the examiner failed to comply with the Board's 
remand instructions.  In particular, the examination report 
noted that the veteran had brought his military records and 
files but that they were not reviewed because of the limited 
examination time.  Following the diagnosis section, the 
examiner again stated that the "medical and C&P records were 
not examined fully."  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Court or the Board confers on a claimant the 
right to compliance with the remand orders, as a matter of 
law, and the Secretary of Veterans Affairs has a concomitant 
duty to ensure compliance with the terms of a remand.  Under 
these circumstances, the Board finds that the veteran must be 
afforded an additional VA examination which complies with its 
May 1996 remand.  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___(2000);  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination by a 
board of two psychiatrists to determine 
the etiology, nature, and extent of his 
current psychiatric disorder(s).  The 
entire claims file and a copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to the 
examination.  All necessary tests and 
evaluations should be performed, and each 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiners should determine 
the diagnosis of any and all present 
psychiatric disorders in accordance with 
DSM-IV.  Specifically, the examiners are 
requested to state whether it is at least 
as likely as not that the veteran suffers 
from PTSD.  An opinion regarding the 
etiology of PTSD, if present, should be 
provided, to include a discussion 
concerning all stressors underlying the 
diagnosis.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report. 

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
A failure to comply with the instructions 
of this remand will result in yet another 
remand.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for post-traumatic 
stress disorder.  If the determination 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter. 
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



